Citation Nr: 0727957	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  03-17 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for loss of balance, to 
include as secondary to hearing loss.

4.  Entitlement to service connection for duodenal ulcer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for bilateral hearing loss, 
tinnitus, loss of balance, and duodenal ulcer.  Although the 
RO treated the duodenal ulcer claim as a claim to reopen 
based on new and material evidence, there is no record of a 
previous rating decision addressing this claim - the 
veteran's claim file was rebuilt, so it is likely that any 
original rating decision was lost.  Therefore, the duodenal 
ulcer issue will be treated as an original service connection 
claim.  

In February 2004, the veteran testified at a hearing at the 
RO.  He testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO in September 2005.

In August 2006, the Board remanded this case for additional 
development.  As the requested development has been 
accomplished, this case is properly before the Board.


FINDINGS OF FACT

1.  Bilateral hearing loss was not diagnosed in service or 
within one year thereafter; and the competent medical 
evidence of record shows no relationship between the current 
diagnosis of bilateral hearing loss and service.

2.  Tinnitus was not diagnosed in service or within one year 
thereafter; and the competent medical evidence of record 
shows no relationship between the current diagnosis of 
tinnitus and service.

3.  The competent medical evidence shows that a disability 
manifested by loss of balance is not related to a service-
connected disability or service.

4.  The medical evidence shows that the veteran does not 
presently have an ulcer.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, directly or presumptively.  38 U.S.C.A. §§ 1110, 
1112, 5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by service, 
directly or presumptively.  38 U.S.C.A. §§ 1110, 1112, 5103A, 
5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  A disability manifested by loss of balance was not 
incurred in or aggravated by service; and is not proximately 
due to a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).

4.  A duodenal ulcer was not incurred in or aggravated by 
service, directly or presumptively.  38 U.S.C.A. §§ 1110, 
1112, 5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2002.  The RO provided the appellant 
with notice regarding all five elements of a service 
connection claim in August 2006, subsequent to the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a February 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

The record shows that the veteran's claim file was lost and 
rebuilt by the RO in May 2001.  The veteran was notified of 
this fact in December 2001.  VA has a heightened obligation 
to assist the veteran in the development of his case, and to 
explain findings and conclusions, as well as carefully 
consider the benefit of the doubt rule when records in the 
possession of the government are presumed to have been 
destroyed or lost.  See O'Hare v. Derwinski, 1 Vet.App. 365, 
367 (1991).  The RO made a formal finding of unavailability 
of the service medical records in December 2002, noting that 
requests to military records specialists were negative.  The 
veteran was provided an opportunity to submit evidence from 
alternative sources and notified in August 2006 that this 
would include statements from persons who knew him in service 
or medical personnel and employment physicals.  The Board 
finds that, based on the RO's efforts and the responses from 
the service department, it is reasonably certain that the 
veteran's original claims file is no longer available and 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

VA has assisted the veteran in obtaining evidence, afforded 
the veteran physical examinations, obtained medical opinions 
as to the etiology of the disabilities, and afforded the 
veteran the opportunity to give testimony before the Board.  
Attempts were made to obtain additional treatment records 
from the VA Medical Center in Temple, Texas; but the facility 
responded in September 2006 that they had no records for the 
veteran for the requested dates.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The term disability" refers 
to impairment of earning capacity, and the definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.

VA regulation, 38 C.F.R. § 3.310, which governs claims for 
secondary service connection, was recently amended.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision.  71 Fed. Reg. 52, 744 
(Sept 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral hearing loss

The veteran seeks service connection for bilateral hearing 
loss.  He contends that he suffered acoustic trauma in 
service as a radio telephone operator and that his present 
hearing loss disability is related to this noise exposure.  
The Board notes that he testified he received no treatment 
for hearing loss in service, so the absence of service 
medical records does not affect his claim.

The record shows a present bilateral hearing loss disability.  
A January 2007 VA examination report shows a diagnosis of 
moderate sensorineural hearing loss in the right ear and mild 
sensorineural hearing loss in the left ear from 3000 Hertz to 
4000 Hertz.

The next issue is whether there is evidence of any in-service 
incurrence of a hearing loss disability.  The veteran 
testified that he was a radio operator in service, which 
exposed him to excessive noise.  The veteran's claim folder, 
including the service personnel records, was lost; so the 
veteran's in-service duties cannot be corroborated.  However, 
the veteran is competent to testify to that which he can 
experience or observe, including exposure to loud noises and 
that he was a radio operator.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Given the circumstances of his duties 
as a radio operator, exposure to acoustic trauma in service 
is not presumed.  However, for the purposes of this decision 
only, the Board will assume acoustic trauma in service.

The first diagnosis of hearing loss after service was in 
2007, which is almost 36 years after service; therefore 
service connection for a hearing loss disability is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  

Service connection on a direct incurrence basis also is not 
warranted, as the medical evidence is negative in this case.  
A January 2007 VA examiner noted the veteran's assertions 
that his hearing loss was related to his military service as 
a radio operator.  The examiner also noted the veteran's 
testimony that he did not find out he had hearing loss until 
years after service when he was given a hearing test.  The 
veteran reportedly was a mechanic after service before he 
became an attorney and also had recreational noise exposure 
to chain saws and power tools, without noise protection.  The 
examiner found that based on the veteran's testimony that he 
did not experience hearing loss until after release from the 
military, the veteran's hearing loss was less likely than not 
related to military service.  The examiner noted that recent 
research had indicated that there was no delayed onset for 
hearing loss as a result of prior military noise exposure.
 
The negative evidence in this case outweighs the positive 
evidence.  Although the veteran has argued that his current 
bilateral hearing loss is related to noise exposure in 
service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which shows that there is no relation 
between the veteran's bilateral hearing loss and noise 
exposure in service.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for bilateral hearing loss; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Tinnitus

The veteran contends that he has tinnitus as a result of 
exposure to excessive noise in service as a radio operator.  
He testified that he first experienced tinnitus after 
service.

Tinnitus is defined as a noise in the ears, such as ringing, 
buzzing, roaring, or clicking.  See Dorland's Illustrated 
Medical Dictionary, 28th edition, p. 1714.  Therefore, the 
veteran is competent to testify as to the presence of 
tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

A medical opinion still is necessary to determine whether the 
veteran's present complaints of tinnitus are related to 
service.

The first medical documentation of tinnitus is in 2007, which 
is almost 36 years after service; therefore, service 
connection for tinnitus is not warranted on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.

Service connection for tinnitus also is not warranted on a 
direct basis as the medical evidence of record is negative.  
A January 2007 VA examiner noted the veteran's assertions 
that his tinnitus was related to his military service as a 
radio operator.  The examiner also noted the veteran's 
testimony that he did not experience tinnitus until after he 
was released from service.  The veteran reported that he had 
experienced a bilateral, constant, moderate ringing/buzzing 
in his ears since the early 1970's.  The veteran's post-
service occupational noise exposure reportedly was as a 
mechanic and he also had recreational noise exposure to chain 
saws and power tools without noise protection.  The examiner 
indicated that there were no examinations to determine the 
presence of tinnitus or its etiology and that they only had 
the subjective report from the veteran that the noise was 
present.  The examiner found that based on the veteran's 
testimony that the tinnitus came after service, it was less 
likely than not related to military service.  The examiner 
noted that recent research indicated that there was no 
delayed onset for tinnitus as a result of prior military 
noise exposure.

The negative evidence in this case outweighs the positive 
evidence.  Although the veteran has argued that his current 
tinnitus is related to noise exposure in service, this is not 
a matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which shows 
that there is no relation between the veteran's complaints of 
tinnitus and his in-service noise exposure.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for tinnitus; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Loss of balance

The veteran testified that he has problems with equilibrium 
and loss of balance, worse in the morning.  He also mentioned 
that he felt these symptoms if he bent over or turned his 
head.  He did not recall having this condition in service but 
indicated that he thought it was related to his hearing loss 
disability. 

The record shows present objective findings of loss of 
balance.  A January 2007 VA examination report shows a 
diagnosis of benign positional vertigo.

The record, however, does not show any relationship to 
service or any service-connected disability.  The January 
2007 VA examiner noted the veteran's complaints and that the 
condition was not manifested in service, by the veteran's 
reports.  The examiner found that the benign positional 
vertigo was a separate and distinct condition from hearing 
loss and was not related at all to any hearing loss he 
manifested.  The examiner noted that it was true that the 
equilibrium sensors in the inner ear, along with their 
afferent nerve fibers, carried information regarding head 
position to the brain, and were located anatomically very 
near to the cochlear (hearing) apparatus, the middle ear, and 
the acoustical nerve, which carried signals to the brain.  
However, the examiner determined that neither acoustical 
trauma, nor sensorineural hearing loss was considered 
causative in the process of benign positional vertigo.  
Therefore, the examiner determined that it was less likely 
than not than this condition was related to service or 
hearing loss.

The negative evidence in this case outweighs the positive 
evidence.  Although the veteran has argued that his current 
loss of balance is related to his hearing loss, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Also, the 
veteran is not service-connected for hearing loss; so any 
relationship between these two disabilities would not warrant 
service connection on a secondary basis.  Thus, while the 
Board has considered the veteran's lay assertions, they do 
not outweigh the medical evidence of record, which shows that 
there is no relation between the veteran's loss of balance 
and hearing loss or service.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for loss of balance, to include as secondary 
to hearing loss; there is no doubt to be resolved; and 
service connection is not warranted.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.

Duodenal ulcer

The veteran seeks service connection for duodenal ulcer.  He 
testified that he received treatment in the 1970's for 
another condition and was made aware that he had an ulcer.  
He also mentioned that in 1984 when he was in law school he 
was having anxiety and stomach problems and was told by a 
physician that he had an inactive ulcer.

The record shows a possible history of a duodenal ulcer.  VA 
medical records dated in 1985 note treatment for 
gastrointestinal problems and the veteran's reports of an 
ulcer in service.  A January 1985 upper gastrointestinal 
examination was normal.  Another medical record dated in 1985 
notes an ulcer in 1972, which reoccurred in 1984.

However, present medical records are negative for any 
findings of an ulcer.  Private medical records dated from 
August 2001 to February 2002 show the abdomen was soft, non-
tender, and had positive bowel sounds and no masses.  

A January 2007 VA examination report notes that the veteran 
underwent an upper gastrointestinal series in 1985, which was 
negative for an ulcer and that the veteran was treated 
symptomatically with antacids with improvement.  The examiner 
further noted that the record showed no other episodes of 
upper gastrointestinal complaints or evaluation and that 
currently he had no symptoms or findings to suggest peptic 
ulcer disease.  The examiner thus found that the upper 
gastrointestinal condition in 1972, even if it was a duodenal 
ulcer, which could not be confirmed, was an acute transitory 
condition, which resolved and had not been shown to have 
recurred and certainly was not currently present.

Although the record shows evidence of a possible ulcer in the 
1970's, service connection cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that he currently has a 
duodenal ulcer related to his service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
present ulcer.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for a duodenal ulcer; there is no doubt to 
be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for loss of balance, to 
include as secondary to hearing loss is denied.

Entitlement to service connection for duodenal ulcer is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


